Citation Nr: 0203328	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  00-18 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Entitlement to payment of, or reimbursement for, unauthorized 
private medical expenses for services provided in February 
2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The appellant (also referred to as "claimant") served on 
active duty from May 1943 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in February 2000 by 
the Department of Veterans Affairs (VA) Medical Center (VAMC) 
in Topeka, Kansas, which denied the benefit sought on appeal.  
The appellant entered notice of disagreement with this 
decision in March 2000; the VAMC issued a statement of the 
case in September 2000; and a substantive appeal was received 
in September 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the appellant's 
claim has been obtained. 

2.  The appellant was hospitalized at a private hospital, 
Newman Memorial County Hospital, from February 21 to February 
24, 2000 for symptoms of chest pain and received a diagnosis 
of acute myocardial infarction.  

3.  When private medical services were rendered in February 
2000 the appellant was not service connected for any 
disability.  


CONCLUSION OF LAW

The legal criteria for entitlement to payment of, or 
reimbursement for, the cost of unauthorized private medical 
expenses for services furnished to the appellant in February 
2000 have not been met.  38 U.S.C.A. §§ 1703, 1710, 1728 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 17.120 
(2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this appellant's case, the requirements 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations have been met.  In the decision 
letter and statement of the case, VA advised the appellant of 
what must be demonstrated to establish a claim for payment 
of, or reimbursement for, unauthorized private medical 
expenses for services provided in February 2000.  The Board 
finds that the VAMC has obtained, or made reasonable efforts 
to obtain, all records or other evidence which might be 
relevant to the appellant's claim, and the appellant has not 
identified any additional relevant evidence which has not 
been obtained.  Accordingly, no further notice to the 
appellant or assistance in acquiring additional evidence is 
required by the new statute and regulations.  

The appellant contends that he is entitled to payment of, or 
reimbursement for, the cost of private hospitalization and 
medical treatment at the Newman Memorial County Hospital in 
February 2000.  He contends that payment or reimbursement is 
warranted because emergency treatment was required for his 
symptoms of chest pain and the VA Medical Center in Topeka 
was 71 miles away.  He contends that the ambulance that 
picked him up called VA, he and his wife called the VA 
Medical Center in Topeka within 72 hours of admission to the 
private hospital, and that the doctors at the private 
hospital called VA, and that each requested that the 
appellant be admitted to the VA Medical Center. 

There are statutory and regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private facilities under certain 
circumstances.  Under 38 U.S.C.A. § 1728(a), a veteran who is 
entitled to VA hospital care or medical services may be 
reimbursed for the reasonable value of such services provided 
by a non-VA facility, or the non-VA facility may be directly 
paid by VA, if three conditions are met.  The care or 
services must be: (1) rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; (2) for an adjudicated service-connected disability, 
or for a non-service-connected disability associated with or 
aggravating an adjudicated service-connected disability, or 
for any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; and (3) must be rendered under circumstances 
where VA or other Federal facilities were not feasibly 
available.  38 U.S.C.A. § 1728(a)(1)-(3); 38 C.F.R. § 17.120.  
See also Parker v. Brown, 7 Vet. App. 116 (1994).  The Board 
notes in particular that each of these three criterion must 
be met in order to establish entitlement to reimbursement or 
payment of medical expenses under 38 U.S.C.A. § 1728.  See 
Zimick v. West, 11 Vet. App. 45, 49 (1998).

The evidence of record establishes that the appellant was 
hospitalized at a private hospital, Newman Memorial County 
Hospital, from February 21, 2000 through February 24, 2000 
for symptoms of chest pains, diagnosed as acute myocardial 
infarction.  However, the claims file reflects that, when 
private medical services were rendered by Newman Memorial 
County Hospital in February 2000, the appellant was not in 
receipt of any service-connected disability.  38 U.S.C.A. 
§ 1728(a)(2); 38 C.F.R. § 17.120(a)(1)-(3).  Therefore, there 
is nothing of record to suggest that the February 2000 
treatment at the private Newman Memorial County Hospital was 
for a service-connected disability, or related to a service-
connected disability.  

The Board notes the appellant's contention that the private 
medical treatment in February 2000 was for a medical 
emergency, that he requested admission or transfer to a VA 
medical center, including within 72 hours, and that the 
requested transfer to the VA Medical Center took three days 
to occur.  A Report of Contact dated February 23, 2000 
reflects that the appellant requested approval for non-VA 
hospitalization within 72 hours of admission on February 21, 
2000, but approval was denied because there was no indication 
the appellant was sent to Newman Memorial County Hospital or 
that the appellant had a service-connected disability or met 
any one of five requirements for coverage.  In this case, 
even if the appellant were to establish that he met the 
criteria of treatment for a medical emergency (acute 
myocardial infarction) as of February 21, 2000, and 
demonstrated that VA or other Federal facilities were not 
feasibly available (71 miles away and/or would not accept 
him), he would still fail to meet the second requirement 
under 38 U.S.C.A. § 1728: that care or services must be for 
an adjudicated service-connected disability, or for a non-
service-connected disability associated with or aggravating 
an adjudicated service-connected disability, or for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability.  38 
U.S.C.A. § 1728(a)(2); 38 C.F.R. § 17.120(a)(1)-(3).

In this case, the appellant does not allege that VA in any 
way authorized his private medical treatment in February 2000 
or otherwise diverted his care to the private hospital.  The 
record, including the February 23, 2000 Report of Contact and 
lay statements of the veteran and his wife, clearly 
establishes that it did not.  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) has 
determined that even a VA physician's direction diverting 
care to another facility when VA care has been requested does 
not constitute "authorization" as defined in 38 U.S.C.A. 
§§ 1703 or 1710 for VA payment or reimbursement of private 
medical expenses.  Malone v. Gober, 10 Vet. App. 539, 542 
(1997); accord Zimick, supra.  The Court has noted that, 
while 38 U.S.C.A. §§ 1703 and 1710 allow VA to contract for 
private care under certain circumstances, these provisions do 
not mandate that such care be authorized.  See 38 U.S.C.A. 
§§ 1703, 1710(a)(3); Zimick, 11 Vet. App. at 50.  However, to 
meet this criterion, treatment must be for a service-
connected disability, which the evidence establishes the 
appellant did not have, or treatment must have occurred under 
other conditions which do not pertain to this appellant, such 
as receipt of medical services in a VA facility.  Zimick at 
51-52.  In the absence of evidence to establish that the 
appellant meets the criteria for payment or reimbursement of 
non-VA medical expenses, either on the basis of eligibility 
under 38 U.S.C.A. § 1728 or on the basis of individual 
authorization under 38 U.S.C.A. §§ 1703 or 1710, payment or 
reimbursement for those services is not warranted.  

As the appellant, at the time of private hospitalization in 
February 2000, was not service-connected for any disability, 
he has not met the basic eligibility criteria for payment or 
reimbursement of the expenses of hospitalization and care.  
He has not shown that he was treated for a "service-
connected disability."  38 U.S.C.A. § 1728; 38 C.F.R. 
§ 17.120.  The Court has held that the plain language of a 
statute "must be given effect unless a 'literal application 
of [it] will produce a result demonstrably at odds with the 
intention of the drafters.'"  Sabonis v. Brown, 6 Vet. App. 
426, 429 (1994), quoting Gardner v. Derwinski, 1 Vet. App. 
584, 586-87 (1991).  The appellant's contentions, therefore, 
are legal, and not evidentiary in nature.  "[W]here the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law."  Sabonis, 6 Vet. App. at 430.  For these reasons, the 
Board finds that the appellant's claim is without legal 
merit.


ORDER

The appeal for payment of, or reimbursement for, unauthorized 
private medical expenses for services provided in February 
2000, being without legal merit, is denied.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

